        Case 2:18-cv-03583-BMS Document 14 Filed 03/30/20 Page 1 of 1




                      IN   THEUNITED STATES DISTRICT COURT
               FOR THE       EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,
 ex rel. BETTY JEAN SWARTZ,

                 Plaintiff-Relator,             Civil Action No. 18-cv-3583

                 v.

 CELGENE CORPORATION,

                 Defendant.



                                  ____________ ORDER
                                 PROPOSED


      AND NOW, on this ______         March
                         30th day of ____________, 2020, the United States

having declined to intervene in this action under the False Claims Act, 31 U.S.C.

§ 3730(b)(4)(B), the Relator having filed a Notice of Dismissal Pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i), and the United States having filed a notice of consent to

dismissal:

      IT IS ORDERED that the complaint is dismissed, without prejudice as to the

United States.


                                              BY THE COURT:



                                                /s/ Berle M. Schiller
                                              __________________________
                                              Berle M. Schiller, J.
